Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 1 of 16

 

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSANancy Beam Winter 18-123
UNITED STATES DISTRICT CoURT
for the

Eastem District of Pennsylvania

 

 

 

United States of America )
V. ) ,.
Erie coNEY, JR. ) Case NO- /Y’ /q/"/§'/’l
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 16, 2018 & October 31, 2018 in the county of Phi|adelphia in the
Eastern District of Pennsy|vania , the defendant(s) violated:
Code Section O]ffense Description
21 U.S.Cl 841(3)(1); 841(b)(1)(E), Distribution of, and Aiding and Abetting the Distribution of, Alprazo|am, a
and 18 U.S.C. § 2. schedule lV controlled substance.
21 U-S~C- 841(3)(1)§ 841(b)(1)(E), Possession with the intent to Distribute, and aiding and abetting the possession
and 18 U.S.C. § 2. with intent to distribute, Alprazo|am, a schedule |V controlled substance.

This criminal complaint is based on these facts:
See Attached Affidavit of Probable Cause

ill Continued on the attached sheet. M L

%Compl nt’ s signature

%M ae| A. Johnson

 

Printed name and title

 

Judge`d`uguxa/

Swom to before me and signed in my presence.
Date: _f /"¢> £3 f£),, 47 ;M{%,

City and state Phi|adelphia, PA L|NDA K. CARACAPPA, U. S. MAG|STRATE JUDGE

 

Printed name and title "

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 2 of 16

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND WARRANT

I, Michael Johnson, Special Agent with the Department of Homeland Security
(DHS), Homeland Security Investigations (HSI), being duly sworn, do hereby depose and state
as follows:

INTRODUCTION AND PERTINENT STATUTES

1. I am a Special Agent with the Department of Homeland Security, Homeland

Security Investigations. I arn currently assigned to the office of the Special Agent in Charge,
Philadelphia, as a member of the Cyber Crimes Investigations Task Force (CZITF). I have been
employed as a Special Agent with DHS HSI and its predecessor agencies since July 2003. As
part of my duties as a Special Agent, I investigate violations and alleged violations of federal
laws, including but not limited to violation of Title 21, United States Code, Sections 841(a)(1),
and 846. I have been trained in various aspects of law enforcement, including the investigation
of narcotics offenses. Through my education and experience and that of other agents, l have
become familiar with the methods that individuals use in furtherance of committing the various
offenses involved in narcotic importation and distribution schemes. I have participated in
investigations that have resulted in the arrest of individuals who have committed various
narcotics related crimes as well as the seizure of evidence in support of these crimes. As a
federal agent, I am authorized to investigate violations of laws of the United States and to

execute warrants issued under the authority of the United States.

2. During my tenure with HSI, I have participated in numerous narcotics

investigations, during the course of which I have conducted several controlled deliveries,

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 3 of 16

conducted physical and wire surveillance, executed search and arrest warrants, and reviewed and
analyzed taped conversations and records of drug traffickers. Through my training, education,
and experience -- which has included debriefing cooperating drug traffickers; monitoring
wiretapped/recorded conversations of drug traffickers; and conducting surveillance on numerous
occasions of individuals engaged in drug trafficking -- I have become familiar with the manner
and methods in which illegal narcotics are smuggled into the United States and delivered to the
ultimate recipient.
3. I am an investigator or law enforcement officer of the United
States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the
United States who is empowered to conduct investigations of, and to make arrests for, the
offenses enumerated in Titles 8, 18, 19, 21, and 31 of the United States Code and other related
offenses.

4. lam responsible for investigations focusing on the importation and
distribution of

narcotics by international organizations operating in foreign countries and the
United States Which are being ordered via the “Darknet.” As a law enforcement officer, I have
participated in Darknet investigations and undercover drug purchases. As such, l am familiar
with the operation of illegal drug trafficking organizations, and the methods used to import and
distribute narcotics and launder the proceeds and the mean and methods by which narcotics are

purchased via the darknet with cryptocurrency including bitcoin.

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 4 of 16

PURPOSE OF AFFIDAVIT

5 . This affidavit relates to the arrest of ERIE CONEY, JR., who from on or about
April 16, 2018 to through October 31, 2018 knowingly and intentionally imported and
distributed a mixture and substance containing a detectable amount of Alprazolam, a Schedule
IV controlled substance found in Xanax Pills, in violation of Title 21, United States Code,
Section 841(a)(1), (b)(1)(E).

6. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement officials and witnesses This
affidavit is intended to demonstrate merely that there is sufficient probable cause for the
requested warrants and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

7. In June of 2018, HSI Philadelphia received information from HSI London that
Customs officials in the United Kingdom had intercepted several shipments of suspected
counterfeit Xanax (a brand name for alprazolam) pills destined for the United States. Three of
these parcels, containing approximately 50,000 pills, were found to be destined for two addresses
in Philadelphia, PA as listed below, with one parcel addressed to 4804 E. Alcott Street, and two

parcels addressed to 4600 Hartel Ave, Philadelphia, PA 19136.

 

 

 

 

TRACKING WEIGH ADDRESSEE ADDRESS SEIZURE PARCEL
NUMBER T (LBS) OR NUMBER
DELIVERY
DATE/TIM
E
EE589173428GB 13 MAUREEN 4804 EAST SEIZED/ 1
COLEMAN ALCOTT ST, 20,000
PHILADELPHLA XANAX
, PA 19135 PILLS
EE589173991GB 6 ANTHONY 4600 HARTEL SEIZED/ 2
DORLA AVE, 10,000

 

 

 

 

 

 

 

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 5 of 16

 

 

 

 

 

 

 

 

 

PHILADELPHIA XANAX
, PA 19136 PILLS
EE589173405GB 13 ANTHONY 4600 HARTEL SEIZED/ 3
DORIA AVE, 20,000
PHILADELPHIA XANAX
, PA 19136 PILLS
8. Investigation of these three parcels, through various data bases, including the

United States Postal Service (USPS) and law enforcement database CLEAR, showed that the
addressee names “Maureen Coleman” and “Anthony Doria” were not associated with the
delivery addresses Rather, investigators believe, as a result of both record checks and physical
surveillance, that ERIE CONEY, JR. (“CONEY”) resides at 4804 E. Alcott Street, and his
business partner, a name known to law enforcement and referred to herein as Person #1, resides
at 4600 Hartel Avenue, Philadelphia, PA 19136. Subsequent investigation reveals that the two
are friends and that the two have a joint business concerning real estate.

9. On June 4, 2018, HSI Philadelphia contacted United States Postal Service (USPS)
Inspectors regarding this investigation USPS analysists were able to identify two additional
parcels that were then in the mail stream, arriving from Great Britain (Parcel 4 and 5). One of
these parcels was also destined for 4804 E. Alcott St, Philadelphia, PA, addressed to “Maureen
Colernan,” and the other for the same 4600 Hartel Ave address, addressed to “Anthony Doria.”
These parcels were determined to be at the Philadelphia distribution center on J unc 4, 2018, with
an expected delivery date of June 5 , 2018. Each parcel weighed approximately three pounds,

and each customs declaration declared the contents to be “Protein Tablets.”

10. USPS databases showed that phone number 610-468-3743, tracked two separate

suspect packages from Great Britain linked to these addresses 610-468-3743 tracked parcel
4

 

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 6 of 16

EE589173272GB, which was delivered to 4600 Hartel Ave, Philadelphia, PA 19136 on May 12,
2018; and was also used to track one of the three Xanax packages seized in Great Britain, Parcel
Number One, EE589173428GB, addressed to Maureen Coleman, at 4804 Alcott St,
Philadelphia, PA 19135. The USPS databases show that this same phone number also tracked
two domestic packages; one from Amazon, and one from Bank of America. Both of these
domestic packages were delivered to Erie CONEY/Coney Wholesale, at 2417 Welsh Rd, Suite
21-105, Philadelphia, PA l9l l4. USPS records indicate that Erie CONEY’s primary residence

for mail shipments is 4804 E. Alcott St, Philadelphia, PA.

 

 

 

 

 

 

 

 

 

 

TRACKING WEIGH ADDRESSEE ADDRESS SEIZURE PARCEL
NUMBER T (LBS) OR NUMBER
DELIVERY
DATE/TIM
E
LP030493383GB 3 MAUREEN 4804 EAST JUNE 5,
COLEMAN ALCOTT ST, 2018 4
PHILADELPHIA 9:44 AM
,PA 19135
LP030493370GB 3 ANTHONY 4600 HARTEL JUNE 5,
DORIA AVE, 2018 5
PHILADELPHIA 3:07 PM
, PA 19136
11. Agents conducted surveillance of the delivery of Parcels 4 and 5 on June 5 ,

2018, at 4804 E. Alcott St, Philadelphia, PA and 4600 Hartel Ave., Philadelphia, PA 19136, in
order to determine what occurred when Parcels 4 and 5 were delivered. Agents saw Parcel 4
delivered to 4804 E. Alcott St, Philadelphia, PA and then Parcel 5 delivered to 4600 Hartel Ave
by the respective Postal employees Prior to Parce15 being delivered to 4600 Hartel Ave, agents
saw CONEY drive a 2017 Black Jeep Cherokee, Pennsylvania registration KJS-6697, registered

to him at 4804 E. Alcott St, Philadelphia, PA, come and go several times from 4600 Hartel Ave,
5

 

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 7 of 16

CONEY never entered the residence and appeared to be waiting for the delivery of Parcel 5.
Shortly before the delivery of Parcel 5, agents saw Person #1 arrive driving a white BMW,
(registered to him at 4600 Hartel Ave, Philadelphia, PA). Upon the delivery of Parcel 5, both
vehicles drove to the alleyway behind the house. CONEY remained in his vehicle and Person #1
was out of sight. Shortly after parking in the alley, agents saw the front door of 4600 Hartel
open from the inside, and it appeared that Parcel 5 was retrieved at this time. Shortly thereafter,
both vehicles departed and were observed traveling in tandem to 4804 E. Alcott St, Philadelphia,
PA. CONEY and Person #1 then walked into 4804 E. Aloctt, with CONEY picking up Parcel 4
from inside the storm door where it had been left by the postman, taking it into the residence.

12. On June 20, 2018, agents conducted a “trash pull” CONEY’s home at 4804 E.
Alcott St. Though CONEY’s trash can appeared empty, there were items inside the recycling
can on the sidewalk directly in front of his residence. Some of the items retrieved from the
recycling can included discarded packaging materials, including opened interior vacuum sealing
and the secondary plastic packaging which were the same as the four packages later seized on
June 22, 2018 at JFK Intemational Airport, each of which was found to contain approximately
5 ,000 Xanax pills, as well as the seizure made by HSI Philadelphia on June 7, 2018, This
secondary packaging was further identified with distinctive Red Arrows across the bottom of the
packing and the word “postcode” imprinted on it, both of which are characteristics of the Royal
Mail system in the United Kingdom. Agents also seized discarded postal materials in the name
of CONEY from the recycling bin.

13. In a second “trash pull” at the home of CONEY on July 25, 2018, agents

recovered five heat seal bags, which had been cut open, from a trash bag inside a trash can on the

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 8 of 16

sidewalk outside of the residence. These heat seal bags were the same in size and appearance to
previous seizures made in the investigation Further, one of the heat seal bags contained two full
size Xanax pills, also referred to as “bars” based on their shape, as well as a small broken portion
of a third Xanax bar. These Xanax bars appear to be identical to counterfeit Xanax bars
previously seized in this case. In additional, Agents recovered mail parcels in the name of
CONEY from the same trash bag.

14. On July 24, 2018, in anticipation of a Parcel identified as being linked to this
organization, agents established surveillance in the area of the Parcel address, 1440 Hellerman
St, Philadelphia, PA. At approximately 1:00 PM, the U.S. mail carrier left a large sized white-
colored postal box in the front foyer porch area of the residence of 1440 Hellerman Street. At
approximately 1135 PM, CONEY parked his black Jeep Cherokee in front of 1440 Hellerman
Street. CONEY retrieved the large size white US postal box from the front of 1440 Hellerman
Street. CONEY immediately departed the area after retrieving the package. At approximately
2:10 PM, CONEY arrived at his residence, 4804 E. Alcott St, Philadelphia, PA. CONEY
entered the residence with what appeared to be the same large size white colored unopened
Postal box. At approximately 3:05 PM, a white colored BMW sports utility vehicle parked in
front of CONEY’S residence. Person #l exited the vehicle and entered the residence. At
approximately 4:00 PM, Person #l exited CONEY’S home carrying a small white colored box.
Person #1 entered his BMW vehicle and departed the area. At approximately 4:15 PM,
surveillance agents observed Person #1 park on the 5100 block of Saul Street. Person #1, who
did not exit his vehicle, met with a male wearing a long sleeve off-white colored Shirt and blue

jeans. This individual was later positively identified by name, and is referred to herein as Person

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 9 of 16

#2. Person #2 entered Person #l ’s vehicle via the front passenger side, stayed for just a short
time, and then exited at approximately 4:18 PM. Person #2 walked from Saul Street to the area
of the Frankford Transportation Center area located in the area of Frankford Avenue and Bridge
Street. A short time later, Person #2 was stopped briefly by uniform Philadelphia Police officers
and produced identification (driver’s license) and was patted down by officers for safety
purposes A DEA Task Force Officer who was on scene observed a clear Ziploc bag which
contained pills that appeared to be Xanax bars identical to other Xanax bars seized in this
investigation This Ziploc bag was located in Person #2’s pants front pocket. (Person #2 was
not arrested at that time.)

15 . Later this same night, as noted above, Agents recovered five opened heat seal
bags, including one containing two full Xanax pills and a partial piece from a third Xanax pill,
from CONEY’S trash located on the sidewalk outside of CONEY’S residence, These pills,
along with one of the heat seal bags were sent to Pfizer for analysis on July 30, 2018 and found
to be chemically consistent with all other pills seized to date.

16. Pfizer is the sole manufacture of ”Xanax" pills, and the 2 mg. Xanax pills are
sometimes referred to as ”bars" because of their ob|ong shape. On July 2, 2018, HS| SA Michael
lohnson sent representative samples from each of the eight Xanax seizures made up to that
point to the G|oba| Security Director at Pfizer. Pfizer chemists conducted an analysis of the
samples, and they concluded that pills in all eight of these seizures are in fact counterfeit
versions of the Xanax 2 mg. pills, attempting to mimic the appearance of Xanax. Further,
Pfizer’s analysis indicated that all eight seizures were linked in chemical makeup, that is,
containing an identical adulterant, (a Schedule lV controlled substance Nordazepam), not found

8

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 10 of 16

in genuine Xanax pills, indicating that they had all been made either in the same laboratory or
from the same source material. All seizures tested positive for Alprazo|am, a Schedule lV
controlled substance, the active ingredient in genuine Xanax. Each pill was marked with a ”2,"
meaning they were being represented to be Xanax containing 2 mg. of Alprazo|am; however, in
fact, each of the sample pills actually contained 4 milligrams of Alprazo|am, twice the expected
dose. On July 19, 2018, HS| SA Johnson turned over to Pfizer the heat-sealed inner packing that
was recovered from the trash pull conducted on June 20, 2018 at the home of CONEY.
Analysis by Pfizer chemists showed that this packaging contained residue which tested positive
for the presence of Alprazo|am, as well as a trace amount of Nordazepam, and which also
matched the chemical makeup of the samples previously provided to Pfizer. Notab|y, while all
of the chemical makeup of these tested samples matched each other, none matched that of
genuine Xanax.

17 . This investigation has identified “Coinbase” accounts for both CONEY and
Person #1. Coinbase is a cryptocurrency exchanger which allows users to purchase bitcoin as
well as other cryptocurrencies. CONEY’S Coinbase account has been identified as user lD
5a5e54e2b600df06057d546a. The account was created on January 16, 2018. CONEY listed an
email address of coneywholesale@gmail.com, with an address of 4804 E. Alcott St,
Philadelphia, PA. To date, this account has been used primarily to purchase Bitcoin which is
then transferred to the Coinbase account of Person #1. On June 23, 2018, CONEY purchased
1.1970159 Bitcoins for $7,500 on June 23, 2018. On June 29, 2018, CONEY transferred
1.19145708 Bitcoin money from his virtual wallet to the virtual wallet of Person #1, along with

the note “Here bitch!” Additional purchases of Bitcoin along with the subsequent transfer of

9

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 11 of 16

that Bitcoin to Person #1 are detailed below, The majority of log-in lP addresses captured by
Coinbase for this account are assigned to T-Mobile.

18. Coinbase account 5a32d79731fd64027f085f8a has been identified as belonging to
Person #1. The account was opened on December 14, 2017 . Person #1 used an address of 1405
Tudor St, Philadelphia, PA 19111 when the account was opened. Person #1 has bought
17.19751482 Bitcoin since the account’s inception (equivalent to $126,609.) Person #l has
received three transfers totaling 3.86077627 Bitcoin into this account, all from CONEY. Person
#1 has sent a total of 19.72634589 Bitcoin to others from this account over 24 transactions
Many of these transactions were small amounts until April 2018, when several large transfers
were made from Person #l ’s account to unknown Virtual Wallets. The first large transaction
occurred on April 18, 2018, when Person #1 sent .99815207 Bitcoin ($8,136.94) to an unknown
Virtual Wallet. The next large transfer occurred on May 15, 2018, when Person #1 sent
1.9126877 Bitcoin ($15,611.45) to an unknown Virtual Wallet. This latter transfer was made
two days before UK authorities seized approximately 50,000 counterfeit Xanax pills destined for
the two Philadelphia addresses linked to CONEY and Person #1 (Parcels 1, 2, and 3). On June
19, 2018, a bitcoin transfer in the amount of 5 .21320211 ($35,032.77) was made from Person #1
to an unknown virtual wallet. On June 22 and 23, 2018, five shipments (Parcels 15-19) totaling
80 pounds (equivalent to approximately 130,000 pills), were received at various target addresses
including the home of CONEY. On July 4, 2018, two transfers were made from Person #1 to
unknown virtual wallets, one is the amount of 3.06000922 Bitcoin ($19,960.74) and a second in
the amount of 2.1682281 Bitcoin ($14,600.54). From July 20 to July 24, 2018, six shipments

(Parcels 20-25) totaling 80 pounds (equivalent to approximately 130,000 pills) arrived at various

10

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 12 of 16

target addresses The total in Bitcoin paid before the first shipment of 80 pounds (5.21320211
Bitcoin) is nearly identical to the Bitcoin paid before the shipment of this second 80 pounds
shipment (5.22823732). On July 14, 2018, Person #1 made two deposits into his Coinbase
United States Dollar (USD) wallet, one for $10,000 and a second one for $6,000. On July 17,
2018, Person #1 made a $5,000 deposit into this Coinbase USD Wallet and, on July 18, 2018, he
made another $5,000 deposit into this same Coinbase USD wallet. On July 27, 2018, Person #1
purchased 2.15755967 Bitcoin for $18,000 from his Coinbase USD Wallet. Also on July 27,
Person #1 sent 2.44000707 Bitcoin ($19,910.45) to an unknown Bitcoin wallet. On July 31,
2018, Person #1 bought an additional 1.962896348 Bitcoin for $15,456, leaving him with a
Bitcoin balance of $1.68041302 Bitcoin.

19. On July 30, 2018, and again on August 1, 2018, CONEY deposited $10,000.00
into his Coinbase Cash Account, totaling $20,000 in deposits in two days On August 2, 2018,
CONEY purchased 2.66837738 Bitcoin for $19,593.84 in U.S. currency.

20. On September 24, 2018, CONEY made two separate transfers of Bitcoin, one at
1:22 PM and one at 3:06 PM. The first transaction was for 1.33467704 Bitcoin and the second
transaction was for 1.33466314 Bitcoin. Both transactions were made to the Coinbase Account
of Person #1, and each contained the comment “Business Property.” These transaction left
Person #1 with a Bitcoin Balance of 4.68697807 and CONEY with a balance of Zero.

21. On October 15, 2018, Person #1 made a total of seven transactions from his
Coinbase Account. At 8:10 AM, Person #1 sent 0.01561121 Bitcoin (equivalent to $99.90) to a
Bitcoin wallet 3EVidL3fauu28va25vaUaf4jtAfi6qTWj, controlled by an unknown individual.

At 8:20 AM, Person #1 deposited $5,000.00 into his Coinbase United States Dollar Account.

11

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 13 of 16

Person #1 then proceeded to make five transfers, all to different bitcoin wallets controlled by
unknown individuals At 8:37 AM, Person #1 sent 0.15601121 Bitcoin (equivalent to $1000.99)
to Bitcoin wallet 3GLEFNBJXsuloqtiaEDadNqumQE6kVe7j; at 9:38 AM, Person #1 sent
0.78001234 Bitcoin (equivalent to $4,985.55) to Bitcoin wallet
3KR6SBynDkXquQW05Z4kZEaWchiinmc; at 10:37 AM, Person #1 sent 0.78506744
Bitcoin (equivalent to $5,011.64) to Bitcoin wallet
37jMJkVCK2P17zEwFV4Nmfme3anQTPPjr; At 10:53 AM, Person #1 sent 0.78502698
(equivalent to $4,995.91) to Bitcoin wallet 3Qst3RXJmAYkDo9W192skUacea3ciE8YX; and
finally at 12:06 PM, Person #1 sent 0.93601898 (equivalent to $5,987.72) to Bitcoin wallet
38DUzd4hts6tsF9HGPPSKrbNBEFprz9t9V. On this date, Person #1 sent six transfers for a
total of 3.45774816 Bitcoin (equivalent to $22,081.74) to six different Bitcoin wallets. He also
made one deposit of $5,000 into his Coinbase account. Person #1 was left with a balance of
1.22922991 in his Coinbase Bitcoin account and $5,000 in his Coinbase United States Dollar
account. Your affiant is aware that Bitcoin transfers for large purchases are often time broken
into a series of smaller transactions to avoid scrutiny by Coinbase or Law enforcement Your
affiant further knows that breaking transactions into multiple wallets is also a way to hide the
trail of the transaction

22, On October 29, 2018, USPS Analysts identified two USPS Parcel originating in
Great Britain and destined for two target addresses and two target names that previously have
been identified in this investigation LB534200061GB was addressed to Anthony DORIA, 4600
Hartel Ave, Philadelphia, PA 19136 and LB534200075GB was addressed to Robert

COLEMAN, 5340 Hedge St, Philadelphia, PA 19124. Both Parcels had a Customs declaration

12

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 14 of 16

which listed the contents as “Protein” with a value of 25 and both Customs declarations were
signed with the name J.Pitt. Parcel Number 27 was accepted at the Wednesbury Post Office in
the United Kingdom on October 25, 2018 at 4:33 PM and Parcel Number 28 was accepted at the
same post office, Wednesbury, on the same date, October 25, 2018, at 4:32 PM.

23. USPS Inspector Tom Gormley was able to intercept both parcels at the USPS
Processing facility located on Lindbergh Blvd Processing facility located at 7300 Lindbergh
Blvd, Philadelphia, PA 19153. Those parcels were secured by USPS lnspector Gormley and
transported to the United States Customs House in Philadelphia, PA. The parcels were turned
over to your affiant, who performed an extended border search of each of the parcels
LB534200061GB was found to contain 1.538 KGS of white pills with the word Xanax inscribed
on one side and the number “2” inscribed on the other side of each pill. LB5342000075GB was
found to contain 1.594 KGS of white pills with the word Xanax inscribed on one side and the
number “2” inscribed on the other side of each pill.

24, USPS Analysts were able to identify a single Internet Protocol Version 6 Address
(IPV) address querying both of these parcels, 2601:49:4000:157c:f9ec:dad7:3bbd:4aa0, which is
an IPV belonging to Comcast Cable Communication LLC. A query of this IPV indicated that
the same IPV is also querying three additional parcels, EE81240489GB, EE81240492GB, and
EE81240501GB EE81240489GB (Parcel Number 29) arrived at JFK international on October
28, 2018 and appears to still be there. Parcels EE81240492GB (Parcel Number 30) and

EE81240501GB (Parcel Number 31) have yet to be accepted into the system.

 

 

 

TRACKING wEIGH ADDRESSEE ADDRESS DELIVERE PARCEL
T (LBS) D DATE NUMBER
LB534200061GB 4 ANTHONY 4600 Hartel Ave, sEIzED 27
DoRIA Philadelphia, PA 5,000
3 19136 xANAx

 

 

 

 

 

 

 

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 15 of 16

 

 

 

 

 

 

 

 

 

 

 

BARS
LB534200075GB 4 ROBERT 5340 HEDGE ST, SEIZED 28

COLEMAN PHILADELPHIA 5 ,000

, PA 19149 XANAX

BARS
EE81240489GB FUTURE FUTURE FUTURE FUTURE 29
EE81240492GB FUTURE FUTURE FUTURE FUTURE 30
EE8 12405 01 GB FUTURE FUTURE FUTURE FUTURE 3 1

 

25. Based upon this information a search warrant was signed for CONEY’s home at
4804 E. Alcott St, Philadelphia, PA. On October 31, 2018, Agents executed this search warrant
resulting in the seizure of 1,000s of pills of Xanax and numerous packaging materials consistent
with previous seizures In CONEY’S bedroom, Agents found numerous vacuum sealed bags
containing white pills with the word Xanax imprinted on one side and the number (2) on the
other side. In addition, Agents discovered approximately 10 smaller zip lock bags, each
containing approximately 50 suspect Xanax pills each. In the Kitchen area, Agents discovered
approximately 17 additional sheets of suspected Xanax pills and three zip lock baggies
containing approximately 50 Xanax pills each in a box. Each sheet contains approximately 250
pills In the kitchen, Agents discovered two zip lock boxes, each filled with several hundred
loose Xanax pills Further, additional packages materials included sliced open vacuum sealed
bags were found in the trash can in the kitchen along with several loose broken Xanax pills
Finally, Agents seized two cell phones, two computers, financial documents, and several other
miscellaneous unknown pills

26. A cellular telephone Was seized from CONEY, for which the agents had procured

a search warrant. Although a full analysis has not been completed, the telephone contains

14

 

Case 2:18-mj-01745 Document 1 Filed 10/31/18 Page 16 of 16

numerous text messages confirming that CONEY had knowledge of, and participation in, the
international trafficking of controlled substances
C_()_N_MQH
27. Based on all of the facts set forth in this affidavit and based on my training and
experience, I have probable cause to believe that from on or about April 16, 2018 through
October 31, 2018, CONEY knowingly and intentionally imported and distributed a mixture and
substance containing a detectable amount of Alprazolam, a Schedule IV controlled substance

found in Xanax pills, in violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(E),

/ l if
Michael `r?(

Speci get

Ho land Security Investigations

    

and Title 18, United States Code, Section 2.

Swom to d Subscribed Before Me
This£ day of October, 2018,

;/ §/

Hoi>¢’oRABLE Linda K. Ca
Chief U. S. Magistrate Judge

    

15

